                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Michael Paretti, Esq.
                                                           Nevada Bar No. 13926
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           kdove@swlaw.com
                                                       6   mparetti@swlaw.com
                                                       7   Attorneys for Defendant
                                                           Wells Fargo Bank, N.A.
                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10   JEFFREY A. DICKERSON,                      CASE NO. 3:16-cv-00375-RCJ-CLB
                                                      11                        Plaintiff,
                                                                                                       ORDER FOR DISMISSAL WITH
                                                      12   vs.                                         PREJUDICE
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   WELLS FARGO BANK, N.A., a national
                    Las Vegas, Nevada 89169




                                                           banking association; WILMINGTON
                         LAW OFFICES


                          702.784.5200




                                                      14   TRUST COMPANY; McCARTHY &
                               L.L.P.




                                                           HOLTHUS, LLP, a Nevada limited liability
                                                      15   company; and QUALITY LOAN SERVICE
                                                           CORPORATION, a foreign corporation,
                                                      16
                                                                                Defendants.
                                                      17

                                                      18   ///

                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///
                                                       1          It is hereby stipulated by and between Pro Se Plaintiff Jeffrey A. Dickerson and Defendant
                                                       2   Wells Fargo Bank, N.A, by and through its undersigned counsel, that this action be dismissed
                                                       3   with prejudice, with each party to bear its own fees and costs.
                                                       4          IT IS SO STIPULATED.
                                                       5

                                                       6   Dated: December 20, 2019                           Dated: December 20, 2019
                                                       7   JEFFREY A. DICKERSON                               SNELL & WILMER L.L.P.
                                                       8

                                                       9   By: /s/ Jeffrey A. Dickerson                        By: /s/ Kelly H. Dove
                                                           Jeffrey A. Dickerson                                   Kelly H. Dove, Esq.
                                                      10   305 W. Moana Lane, Suite E                             Nevada Bar No. 10569
                                                           Reno, NV 89509                                         Michael Paretti, Esq.
                                                      11
                                                           Plaintiff Pro Se                                       Nevada Bar No. 13926
                                                      12                                                          3883 Howard Hughes Parkway, Suite 1100
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  Las Vegas, NV 89169
Snell & Wilmer




                                                      13                                                          Attorneys for Defendant
                    Las Vegas, Nevada 89169




                                                                                                                  Wells Fargo Bank, N.A.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                        ORDER
                                                      15
                                                                  IT IS SO ORDERED.
                                                      16

                                                      17          DATED this 23rd day of December, 2019.
                                                                  DATED this _____ day of ___________, 2019.
                                                      18

                                                      19

                                                      20
                                                                                                         _______________________________________
                                                      21                                                 UNITED STATES DISTRICT COURT JUDGE
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
